TRANSCONTINENTAL REALTY INVESTORS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) For the Three Months Ended For the Nine Months Ended September 30, September 30, (dollars in thousands, except per share amounts) Revenues: Rental and other property revenues (including $211 and $175 for the three months and $591 and $526 for the nine months ended 2015 and 2014, respectively, from related parties) $ Expenses: Property operating expenses(including $192 and $162 for the three months and $522 and $481 for the nine months ended 2015 and 2014, respectively, from related parties) Depreciation and amortization General and administrative(including $489 and $714 for the three months and $2,036 and $2,114 for the nine months ended 2015 and 2014, respectively, from related parties) Net income fee to related party 51 ) Advisory fee to related party Total operating expenses Net operating income Other income (expenses): Interest income(including $2,503 and $2,718 for the three months and $8,861 and $8,835 for the nine months ended 2015 and 2014, respectively, from related parties) Other income (expense) ) 4 Mortgage and loan interest(including $0 and $0 for the three months and $31 and $31 for the six months ended 2015 and 2014, respectively, from related parties) Loan charges and prepayment penalties ) Earnings (losses) from unconsolidated joint ventures and investees (4
